Citation Nr: 1123415	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-28 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to waiver of overpayment for nonservice-connected pension payments, from June 1, 2001 through July 1, 2002, in the amount of $25,040.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In this case, the Veteran served in the Army from August 1967 to August 1970.  While he is not service-connected for any specific disabilities, he was granted a nonservice-connected pension (NSCP) in May 2001.  Pursuant to this decision, he has been receiving nonservice-connected pension benefits since June 1, 2001.  In the interests of clarity, the Board will discuss the convoluted procedural history associated with the Veteran's claim below.

Review of the record reveals that the Veteran was initially paid his NSCP benefits for the period from June 1, 2001 through July 1, 2002, in the amount of $25,040.00.  In June 2004, VA received a report resulting from a computer matching program between the Social Security Administration (SSA) and VA, indicating that the Veteran was receiving gross monthly benefits of $672.00 prior to December 1, 2002, and $682.00 per month through July 1, 2002.  In July 2004, VA issued a letter to the Veteran, proposing to terminate his pension benefits effective June 1, 2001, because his combined family income of $16,452.00 ($8,352.00 in gross annual SSA benefits for the Veteran and $8,592.00 in unemployment benefits for the Veteran's wife), exceeded the statutory allowable income limit of $13,352.00, for a veteran with one dependent.

In August 2004, VA received Eligibility Verification Reports (EVRS), a VA Form 21-0517-1, and a statement from the Veteran.  At that time, the Veteran agreed with VA's proposal and requested immediate action be taken.  The EVRS reported income for the period of June 1, 2002 through the calendar year 2004.  These reports did not cover the period prior to June 1, 2002.  Thereafter, in September 2004, VA terminated the Veteran's pension benefits as proposed by the July 2004 notice letter.

In October 2004, the Veteran was notified by the Debt Management Center of an overpayment totaling $25,040.00.  In December 2006, the Veteran received notice of a debt increase, in the amount of $21,383.20.  Thus, the total amount of the Veteran's debt was $46,423.20.  In response to this notification, the Veteran submitted a waiver request.  In January 2007, the Veteran's waiver request was denied.  The Committee indicated that the Veteran had not submitted a timely request, as he was notified of the original debt of $25,040.00 in October 2004.  Pursuant to 38 C.F.R. § 1.963, requests for waiver must be made within 180 days of receipt of notice of a debt.  The Veteran submitted a notice of disagreement later in January 2007.

On June 20, 2007, a statement of the case was issued, which continued the denial of entitlement to waiver of overpayment totaling $25,040.00, for the period of June 1, 2001 through September 30, 2004.  On June 27, 2007, the Committee issued a subsequent decision, waiving, in part, the Veteran's debt for the period July 1, 2002 to September 30, 2006.  Strangely, however, a supplemental statement of the case was issued in October 2007, which still addressed whether the Veteran was entitled to waiver of overpayment totaling $25,040.00, from June 1, 2001 through September 30, 2006.

To further complicate matters, in June 2007, VA received notice from SSA that the Veteran had in fact not been in receipt of SSA disability benefits prior to July 1, 2002.  Thus, despite the Veteran's untimely notice of disagreement, it is unclear whether the initial debt of $25,040.00 was even validly created.  Accordingly, a full audit must be completed to determine the total amount paid to the Veteran, the amount of any validly created debt, and whether the Veteran is still in debt to VA or whether VA is in debt to the Veteran.  This should be thoroughly explained.

Accordingly, the case is REMANDED for the following action:

1.  Perform an audit and generate a written account of all monies paid and withheld related to the Veteran's pension for the period from June 1, 2001 to July 1, 2002.  This audit must clearly reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due.  In addition, the audit must include the amount of the overpayment, if any, that may have been repaid by the Veteran.  This audit must also take into account the partial waiver of the debt from July 1, 2002 to September 30, 2006.

A copy of the written audit must be associated with the claims file and another provided to the Veteran and his representative.  The Veteran must be informed of the amount of the debt he owes, if any, and how the debt was calculated.  The Veteran should be afforded a reasonable amount of time to challenge the existence or amount of any debt should be provided.  

2.  After the completion of the above, readjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
K. A. KENNERLY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


